Citation Nr: 1024919	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-31 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on April 9, 2006, at Bert Fish Medical Center 
in New Smyrna Beach, Florida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty (according to the Statement of 
the Case) from August 1964 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 administrative decision rendered by the 
Department of Veterans Affairs (VA) Medical Facility in 
Gainesville, Florida.  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, rated as 20 percent disabling, paralysis of the sciatic 
nerve, rated as 10 percent disabling, and residuals of malaria, 
rated as noncompensably disabling.  

2.  In April 2006, the Veteran received medical care at Bert Fish 
Medical Center and the evidence does not reveal that VA approved 
a request for prior authorization for such medical care.  

3.  Non-VA medical care rendered in April 2006 was not treatment 
for such a condition that a prudent layperson would have 
reasonably believed that a delay in treatment would have been 
hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on April 9, 2006, are not met.  38 
U.S.C.A. §1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 
17.1000- 17.1002 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no further 
assistance to the appellant is required in order to comply with 
the duty to notify or assist.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) 
introduced several fundamental changes into the VA adjudication 
process.  These changes were codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA 
are not applicable where the law, not the factual evidence, is 
dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the Court held that the provisions of the VCAA 
are not applicable to statutes and regulations, which concern 
special provisions relating to VA benefits, and those statutes 
and regulations contain their own notice provisions.  As this 
case concerns a legal determination of whether the Veteran is 
entitled to reimbursement for medical expenses under 38 U.S.C.A. 
§§ 1725 or 1728, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R 
contain their own notice requirements.  Regulations at 38 C.F.R. 
§ 17.120-33 discuss the adjudication of claims for reimbursement 
of unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, the Veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, VA 
is required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 38.  
38 C.F.R. § 17.132.

At any rate, in a January 2007 letter, the Veteran was provided 
with the notice generally outlining his and VA's responsibilities 
in obtaining evidence in support of the claim.  In the September 
2006 Statement of the Case, VA described its reasons and bases 
for denying the claim.  In addition, VA outpatient treatment 
records in April 2006 are of record.  Consequently, the Board 
finds that the duty to notify and assist has been met.

Legal Criteria

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008. Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility; 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Initially, the Board notes that the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  Under 38 U.S.C.A. § 1728, VA is required to 
pay or reimburse Veterans for medical expenses incurred in non-VA 
facilities where: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care of services were 
rendered to a Veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated with 
and held to be aggravating a service-connected disability, or for 
any disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) Department 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical or treatment had been or would have 
been refused.  See also 38 C.F.R. § 17.120.  All three of these 
statutory requirements must be met before any payment may be 
authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Here, the undisputed facts reveal that while the Veteran was 
service-connected for diabetes mellitus (20 percent disabling), 
paralysis of the sciatic nerve (10 percent disabling), and 
residuals of malaria (zero percent disabling), he sought medical 
treatment for a non-service connected condition consisting of a 
scraped left shin and a burn on his calf.  While the Veteran has 
expressed concern that failing to treat these leg conditions 
could lead to complications of diabetes mellitus, the care and 
services provided was not for the service-connected disability or 
for a non-service-connected disability held to be aggravating a 
service-connected disability.  

The Board also notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective October 
10, 2008.  Specifically, the change of interest is that the word 
"shall" in the first sentence, replaced the word "may."  This 
made the payment or reimbursement by VA of treatment non-
discretionary, if the Veteran satisfied the requirements for such 
payment.  That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  Under 
both versions, the conditions set out in the remainder of the 
statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered emergent 
until the Veteran is transferred safely to a Department facility 
or other Federal facility and such facility is capable of 
accepting such transfer.  Under the revised version, "emergency 
treatment" is continued until such time as the Veteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such transfer; 
or (ii) such time as a Department facility or other Federal 
facility accepts such transfer if--(I) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (II) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, the 
definition of "emergency treatment" under the regulations is 
not met.  

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 2008 
or the version effective since October 10, 2008 is applied, the 
result is the same; the appeal must be denied.  

On April 9, 2006, at 11:05 p.m., the Veteran presented to the 
emergency room at Bert Fish Medical Center with a chief complaint 
of injury to the left leg.  According to the emergency room 
report, he had scraped his left shin one week prior and the shin 
was now getting more sore and red.  In addition, he reported that 
he had burned his calf two days prior.  The severity of the pain 
was listed as "mild."  It was reported that he was alert and 
not in acute distress.  He was treated with sulfamethoxazole and 
silver sulfadiazine, and released.  The total charge for the 
services rendered was $359.00.  

It is not disputed that the Veteran is financially liable to Bert 
Fish Medical Center for the treatment in question, that the 
Veteran does not have any form of health insurance or coverage, 
that the Veteran does not have any legal recourse against a third 
party that will pay all or part of the bills, that the Veteran's 
complaints were unrelated to a workplace accident or injury, and 
as noted, he is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses incurred 
on April 9, 2006, pursuant to the Veterans Millennium Health Care 
and Benefits Act, are not met.  The Veteran's claim was 
essentially denied by the VA Medical Center on the basis that the 
Veteran's left leg condition was not for "emergency services."    

The Board agrees.  

In this respect, the Board first has considered under the 
circumstances present at the time the Veteran sought treatment at 
the private facility whether a prudent layperson would reasonably 
expect that his condition was such that delay in seeking 
treatment would be hazardous to his health or life.  See Swinney 
v. Shinseki, 23 Vet. App.  257, 264 (2009).  The Board finds, 
however, that a prudent layperson would not expect that his 
condition was of such severity that delay would be hazardous to 
his health or life.  First, the Board notes that the Veteran did, 
in fact, delay in seeking treatment for the condition.  The 
emergency room report notes that he had delayed in seeking 
treatment for the left shin condition for one week and for the 
left leg burn for two days.  The Board finds that if the 
condition were an emergency, a reasonably prudent layperson would 
seek care immediately following or soon after the injury.  The 
fact, here, that the Veteran did not seek treatment immediately 
makes it clear that, in his mind, it was not an emergency 
situation. 

The Court has noted that when weighing the totality of the 
circumstances to determine whether a prudent layperson would 
consider the situation emergent, the Board may consider objective 
evidence.  Similarly, the Board may consider evidence regarding 
whether the treatment ultimately rendered was for an emergent 
condition.  Id. at 265-66.  Here, the Board finds significant the 
emergency room treatment report which shows that at the time of 
treatment the Veteran was in no distress and was only in mild 
pain.  Similarly, the treatment rendered, i.e., administering 
anti-bacterial and burn relief creams, is not indicative of an 
emergent condition.  The Veteran sought VA outpatient treatment 
the following morning at 9:00 a.m. on April 10, 2006.  Those 
records also do not show evidence of any emergent situation.  

Although the Board has considered the Veteran's stated concern 
that failure to treat leg injuries could result in diabetes 
mellitus-complications, the Board fails to comprehend why the 
Veteran did not schedule an appointment with his VA medical 
providers.  By waiting one week after the scrape injury to the 
left shin and two days after the injury to the left leg, given 
the same circumstances, a prudent person would have made an 
appointment for VA medical care rather than seeking non-VA 
emergency room care.  Moreover, the Veteran's stated concern 
about diabetes-related complications is not indicated in the non-
VA records generated at the time of treatment of the leg 
conditions.  Thus, while the Board is charged with considering 
the claimant's state of mind at the time he sought private 
treatment and evaluate what a prudent layperson would do under 
the same circumstances, the Board cannot state that the Veteran's 
state of mind when receiving non-VA medical treatment is the same 
as it is today in his quest for reimbursement of the cost of such 
medical treatment.  

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  Given 
the non-emergent nature of the condition, the Board finds that 
the preponderance of the evidence is against reimbursement or 
payment of the medical expenses associated with the unauthorized 
private medical care that the Veteran received on April 9, 2006.  
See 38 U.S.C.A. § 1725.  The appeal is therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred by the Veteran on April 9, 2006, in connection 
with emergency room treatment received at Bert Fish Medical 
Center, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


